Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 7/25/2022, claim 1 and newly added claims 2-10 are pending.  In light of the amendments, the previous obviousness type double patenting rejections have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the arguments do not apply to any of the new references being used in the current rejection.  Applicant has amended the claims, thus changing the scope and requiring additional consideration.  A new grounds of rejections is set forth below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of amended independent claim 1 “a filter element having a form of an oblique truncated cone,…the filter element has a smaller distal end coupled circumferentially to a distal end of the inner member, and…the filter element has a larger proximal end coupled circumferentially to a distal end of the outer sheath” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended independent claim 1 recites “a filter element having a form of an oblique truncated cone,…the filter element has a smaller distal end coupled circumferentially to a distal end of the inner member, and…the filter element has a larger proximal end coupled circumferentially to a distal end of the outer sheath.”  Applicant indicates on page 5 of the remarks filed 7/25/2022 that support may be found in Figs. 13A-13F and the descriptions thereof in the specification.  However, the only embodiments disclosed as having an oblique truncated cone are that of frame 408 and filter element 410 (see [0079] of the published application and Fig. 4) and frame 808 and filter element 810 (see [0116] of the published application and Fig. 8).  Neither of these embodiments have the filter element having a smaller distal end coupled circumferentially to a distal end of the inner member, and the filter element having a larger proximal end coupled circumferentially to a distal end of the outer sheath.  The embodiment of Fig. 13A-13F, which was cited by Applicant as support for the amended limitations, has the filter element having a smaller distal end coupled circumferentially to a distal end of the inner member, and the filter element having a larger proximal end coupled circumferentially to a distal end of the outer sheath.   However, this embodiment does not have a filter element having a form of an oblique truncated cone as distal end and proximal end are circumferentially coupled to the inner member and outer sheath, respectively, as seen in Fig. 13A.  When in the partially extended configuration of Fig. 13C, the filter assembly formed a generally frustoconical shape and also not an oblique truncated cone.  Therefore, the limitations of claim 1 are considered new matter.
Claim(s) 2-10 is/are rejected for incorporating the above errors from their respective parent claims by dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended independent claim 1 recites “a filter element having a form of an oblique truncated cone,…the filter element has a smaller distal end coupled circumferentially to a distal end of the inner member, and…the filter element has a larger proximal end coupled circumferentially to a distal end of the outer sheath.”    However, in light of the specification, it is unclear and not understood how the filter element is able to have a form of an oblique truncated cone if both the distal and proximal ends are circumferentially coupled to another element.  Rather, in order to achieve the oblique truncated cone form, one end necessarily needs to not be circumferentially coupled and instead be coupled via an inclined strut (see Figs. 4 and 8 of the instant application).  Therefore, for examination purposes and as best understood by the Examiner in light of the instant disclosure, the Examiner will interpret claim 1 as requiring the filter element having a form of a truncated cone only since both ends necessarily needs to be coupled circumferentially to another element as required by the claim language.
Claim(s) 2-10 is/are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nguyen et al (US 2005/0187570).
Nguyen et al discloses the following limitations:
Claim 1. An embolic material protection device capable of inhibiting embolic material from entering cerebral vasculature through a left vertebral artery ([0030] discloses the embolic material protection device is for delivery into a vein or artery, [0012] discloses certain dimensions for a frame of reference for the scale of size of the device, therefore the device is capable of being placed into a position in a vessel that would prevent the embolic material from further traveling into a left vertebral artery, such as placement into the left subclavian artery), the embolic material protection device comprising: an outer sheath (102); an inner member (104) radially inward of the outer sheath, the inner member comprising a guidewire lumen (through lumen of inner tube 104 can be seen in Figs. 2a-2c), the inner member trackable over a guidewire (Fig. 8 illustrates the capability of the through lumen of inner tube 104 to be tracked over a guidewire), the inner member being longitudinally movable independently of the outer sheath ([0032], [0033]; Figs. 2a-2c, 4-6) and a filter assembly (106) configured to expand radially between the outer sheath and the inner member, the filter assembly being deployable out of the outer sheath by at least one of proximally retracting the outer sheath and distally advancing the filter assembly ([0032], [0033]), the filter assembly comprising: a filter element (106) having a form of a truncated cone (a truncated cone can be seen in both Figs. 4 and 5.  In Fig. 4, the filter element 106 tapers from the smaller inner tube 104 to the larger outer tube 102 and thus this tapering forms a truncated cone.  In Fig. 5, the truncated cone is more readily apparent in the filter assembly’s deployed state), wherein the filter element comprises at least one of a film having pores and a mesh ([0031], a fluid permeable braid meets the limitation of a mesh), the filter element configured to allow blood to flow through the filter element but to resist passage of embolic material that is carried by a fluid ([0031], in some instances, however, it may be preferable to have the expandable portion 106 not be impervious to fluid. In the case of uncoated braid, this serves the purpose of allowing fluid to be squeezed through the cone while still capturing the solid embolic material), wherein the filter element has a smaller distal end (the end furthers from the user) coupled circumferentially to a distal end of the inner member (104), and wherein the filter element has a larger proximal end (the end closer to the user) coupled circumferentially to a distal end of the outer sheath (102) (Figs. 2a-2c, 4-6; [0033]).
Claim 2. The embolic material protection device of claim 1, wherein the embolic material protection device has an extended configuration (Figs. 2a, 4, 7) in which the substantially all of the filter element extends distally from the outer sheath (102); a partially extended configuration (Fig. 2b, 5, 8) in which a first portion (outer layer of 106 in Fig. 5) of the filter element extends distally from the outer sheath (102) and a second portion (inner layer of 106 in Fig. 5) of the filter element is disposed within the first portion of the filter element, a retracted configuration (Fig. 2c, 6, 9) in which the substantially all of the filter element is contained within the outer sheath ([0032], [0033]).  
Claim 3. The embolic material protection device of claim 2, wherein the embolic material protection device is adapted to move from the extended configuration (Figs. 2a, 4, 7) to the partially extended configuration (Fig. 2b, 5, 8) ([0032], [0033]).  
Claim 4. The embolic material protection device of claim 3, wherein in the partially extended configuration (Fig. 2b, 5, 8) the first portion (outer layer of 106 in Fig. 5) and the second portion (inner layer of 106 in Fig. 5) are adjacent to each other and form two-layered generally frustoconical shape ([0030]; the second high-profile condition can be configured and shaped like a cone).  
Claim 5. The embolic material protection device of claim 2, wherein the embolic material protection device is adapted to move from the retracted configuration (Fig. 2c, 6, 9) to the partially extended configuration (Fig. 2b, 5, 8) ([0032]; i.e. the user can push inner tube 104 distally or retract outer tube 102 proximally in Fig. 6 to thereby go back to the configuration of Fig. 5 as the tubes are designed to slide independently over one another).  
Claim 6. The embolic material protection device of claim 5, wherein in the partially extended configuration (Fig. 2b, 5, 8) the first portion (outer layer of 106 in Fig. 5) and the second portion (inner layer of 106 in Fig. 5) are adjacent to each other and form two-layered generally frustoconical shape ([0030]; the second high-profile condition can be configured and shaped like a cone).  
Claim 7. The embolic material protection device of claim 2, wherein moving the inner member (104) proximally relative to the outer sheath (102) moves the filter element from the extended configuration (Figs. 2a, 4, 7) to the partially extended configuration (Fig. 2b, 5, 8) ([0032], [0033]).
Claim 8. The embolic material protection device of claim 2, wherein moving the inner member (104) distally relative to the outer sheath (102) moves the filter element from the retracted configuration (Fig. 2c, 6, 9)  to the partially extended configuration (Fig. 2b, 5, 8) ([0032]; i.e. the user can push inner tube 104 distally or retract outer tube 102 proximally in Fig. 6 to thereby go back to the configuration of Fig. 5 as the tubes are designed to slide independently over one another).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al in view of Parker (US 2010/0168785).
Claim 9. Nguyen et al discloses the invention substantially as claimed above, but fails to disclose the filter element comprises one or more of polyurethane, polytetrafluoroethylene, stainless steel, and nitinol.    However, in the same field of endeavor and similar to the device of Nguyen et al, Parker teaches an embolic protection device comprising an outer sheath (12) and an inner member (20) longitudinally movable relative to one another to thereby deploy a filter assembly (28) between an extended configuration (Fig. 1c), a partially extended configuration (Fig. 1b), and a retracted configuration (Fig. 1a) ([0027]-[0036]).  The filter member can comprise stainless steel or superelastic materials such as Nitinol ([0042]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the filter element of Nguyen et al to comprise either stainless steel or Nitinol based upon the teachings of Parker as such materials are known biocompatible materials to provide the necessary compliance for everting between the three configurations of extended, partially extended and retracted.
Claim 10. Nguyen et al discloses the invention substantially as claimed above but fails to disclose one or both of the distal end of the outer sheath and the inner member includes a radiopaque material.   However, Parker teaches the distal end of the outer sheath (12) or inner member (20) can comprise a radiopaque material ([0038]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal ends of one or both of the outer sheath and the inner member to include a radiopaque material as taught by Parker since such a feature will advantageously allow the user to enhance imaging capabilities to show the position and deployment state of the filter assembly ([0038]).

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teaches the use of an outer sheath and inner member, wherein longitudinal movement of the outer sheath and inner member results in an eversion or movement of an assembly which is circumferentially coupled to a distal end of the inner member and the distal end of the outer sheath.  Therefore, such a feature is not novel.
Martin et al (US 2012/0197285)
Coughlin (US 2007/0149996)
Jantzen et al (US 2010/0249815)
Jones et al (US 2013/0046332)
Hall (US 4324262)
Fulton (US 2011/0288529)
Chin (US 4863440).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771